Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                          Document     Page 1 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                          Document     Page 2 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                          Document     Page 3 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                          Document     Page 4 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                          Document     Page 5 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                          Document     Page 6 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                          Document     Page 7 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                          Document     Page 8 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                          Document     Page 9 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                         Document      Page 10 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                         Document      Page 11 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                         Document      Page 12 of 13
Case 20-10895   Doc 22   Filed 04/21/20 Entered 04/21/20 16:21:29   Desc Main
                         Document      Page 13 of 13
